Citation Nr: 1549322	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, right hip.

2.  Entitlement to service connection for osteoarthritis, left hip.

3.  Entitlement to service connection for osteoarthritis, right knee.

4.  Entitlement to service connection for osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J. Isler


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1976, including combat service in Vietnam and his decorations include the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.

In the October 2012 decision, the RO denied the Veteran's claims for service connection for a bilateral hip condition, bilateral knee condition, lumbar spine condition, a right shoulder condition, and various other conditions.  Thereafter, in December 2012, the Veteran submitted a timely notice of disagreement (NOD) with regard to the identified conditions.

In a rating decision dated January 2014, the RO granted service connection for degenerative disc disease/osteoarthritis of the lumbar spine, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  In addition, with regard to the claim for service connection for a right shoulder condition, the Veteran did not perfect his appeal with regard to this claim after the RO issued a statement of the case, and thus, this issue is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).

In the Veteran's December 2012 NOD, he raised the issue of his entitlement to service connection for basal cell carcinoma of the forehead, shoulders, and arms.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence stands in equipoise as to whether the Veteran's right hip osteoarthritis is related to service.
 
2.  The evidence stands in equipoise as to whether the Veteran's left hip osteoarthritis is related to service.

3.  The evidence stands in equipoise as to whether the Veteran's right knee osteoarthritis is related to service.
 
4.  The evidence stands in equipoise as to whether the Veteran's left knee osteoarthritis is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis, right hip, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for osteoarthritis, left hip, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for osteoarthritis, right knee, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for osteoarthritis, left knee, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran contends that he injured his hips and knees when he fell 15 to 20 feet after his helicopter was shot down in Vietnam and that these injuries caused him to develop his current arthritis of the bilateral hips and knees.

In October 2012, a VA examiner documented diagnoses of osteoarthritis of the bilateral hips in addition to osteoarthritis and torn menisci of the bilateral knees.  The examiner opined that it is less likely than not that the Veteran's hip and knee conditions were incurred in or caused by his claimed in-service injury because the Veteran's service treatment records (STRs) do not document hip or knee complaints, there is no evidence of a chronic hip disability from service until the present, and the Veteran's meniscal tears are related to postservice running injuries.

However, in light of the Veteran's competent and credible report that he incurred hip and knee injuries during combat and the lack of clear and convincing evidence to the contrary, the Board presumes that the Veteran did in fact sustain those injuries.  See 38 U.S.C.A. § 1154(b) (West 2014); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  To this point, the Board finds it highly probative that an article that was received by VA in April 2013 corroborates the Veteran's report of a fall from a helicopter during service and also finds it probative that the RO recently granted service connection for a lumbar spine disability in a January 2014 rating decision that identified the Veteran's fall from a helicopter as the source of his current disability.

During the Veteran's May 2015 Board hearing, his physician Dr. J. Isler, who began to treat the Veteran in 1979 for signs of early arthritis, testified that the Veteran has traumatic arthritis that took 20 to 40 years to develop and that the Veteran's current disabilities are not attributable to aging.  In April 2014, VA received a letter from Dr. Isler in which he advanced similar arguments and noted that findings of the orthopedic centers at the Cleveland Clinic and at Harvard University support his opinions.

In light of the foregoing, the Board finds that the evidence stands in equipoise with regard to whether the Veteran's current bilateral hip and knee disabilities are related to his period of active service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for osteoarthritis of the bilateral hips and knees.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteoarthritis, right hip, is granted.

Service connection for osteoarthritis, left hip, is granted.

Service connection for osteoarthritis, right knee, is granted.

Service connection for osteoarthritis, left knee, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


